Citation Nr: 1618820	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  06-37 008	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a cervical spine disability.

Entitlement to an initial disability rating higher than 30 percent for asthma.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1964. 

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of February 2006 and March 2008.  The Veteran and her husband presented sworn testimony in support of her asthma and cervical spine appeals during a November 2007 hearing before the undersigned Veterans Law Judge.  In May 2010, the Board denied service connection for asthma and for a cervical spine disorder.  

In December 2011, the United States Court of Appeals for Veterans Claims (Court), in a single judge decision, affirmed the denial of service connection for a cervical spine disorder and remanded the claim for service connection for asthma.  The Veteran requested reconsideration of the cervical spine affirmance.  In January 2012, the Court granted reconsideration, withdrew the December 2011 determination, and remanded both claims to the Board for further evidentiary development.  

In October 2012, the Board remanded the appeal for entitlement to service connection for asthma for further evidentiary development.  

In July 2014, the Board granted service connection for asthma.  The Veteran promptly disagreed with the disability rating assigned to her asthma in an August 2014 notice of disagreement.  Also in July 2014, the Board remanded the cervical spine matter for further evidentiary development.  Such development has been satisfactorily accomplished.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

Cervical spine

After accomplishing the evidentiary development requested by the Board, the RO issued a Supplemental Statement of the Case as to the issue of entitlement to service connection for a cervical spine disability in November 2015.  In December 2015, the Veteran's attorney submitted new medical evidence along with a request that the RO initially consider the new evidence and render a decision prior to re-certifying the case to the Board.  The RO did not do this, and returned the appeal to the Board without acknowledging the attorney's request.  We therefore return the appeal to the RO for such review in the first instance.  

Asthma

In a July 2014 decision, the RO granted service connection for asthma.  The Veteran disagreed with the disability rating assigned in August 2014.  This August 2014 statement constitutes a notice of disagreement with the July 2014 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.  The Veteran's attorney has specifically requested that the RO issue a statement of the case upon several occasions, most recently in February 2016.  Following review of the Veteran's electronic claims files; it does not appear that the RO has yet issued a statement of the case, however.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

1.  The RO should again review the record involving the claim for entitlement to service connection for a disability of the cervical spine, to include the evidence and argument submitted by the Veteran's attorney since the November 2015 Supplemental Statement of the Case.  If the benefit sought on appeal remains denied, the Veteran and her attorney should be furnished a supplemental statement of the case. 

2.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to a higher initial rating for asthma.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

